DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-49 were originally filed December 27, 2019.
	The preliminary amendment received December 27, 2019 amended claims 3, 18-20, 22, 23, 27, 29, 31-34, 36-38, 44, and 48, canceled claims 4-17, 24, 26, 28, 35, 39-43, 46, and 49, and added new claim 50.
	The amendment received February 12, 2021 amended claims 1-3 and 44 and canceled claims 25, 27, 29, 30, 32, 37, 38, 47, 48, and 50.
	The amendment received July 26, 2021 amended claims 1, 21-23, and 31.
	Claims 1-3, 18-23, 31, 33, 34, 36, 44, and 45 are currently pending.
	Claims 1-3, 19-23, and 31 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, Group I (claims 1-3, 18-23, and 31) in the reply filed on February 12, 2021. Claims 33, 34, 36, 44, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Applicants elected, without traverse, a nucleic acid encoding a polypeptide having a CDR3 of a TCR  chain and a TCR  chain that specifically binds SEQ ID NO: 1 (i.e. a genus, not a species), a polypeptide having a CDR3 of a TCR  chain and a TCR  chain that Please note: since applicants elected a genus for the species of A (e.g. polynucleotide) and B (i.e. what the polynucleotide encodes), the examiner of record has taken the liberty to select a species for prosecution.
Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The present application is a 371 (National Stage) of PCT/NL2018/050421 filed June 28, 2018 which claims foreign priority to Netherlands 2020602 filed March 16, 2018 and Netherlands 2019156 filed June 30, 2017.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

See the following:
Page 4, line 7       
Page 6, lines 7, 9, 14, and 18
Page 60, line 18

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 61, line 34 and page 62, line2. The following is suggested: at the GCG website.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Withdrawn Objections
The objection to claim 1 is withdrawn in view of the amendment to the claim received July 26, 2021.

The objection to claim 21 is withdrawn in view of the amendment to the claim received July 26, 2021.

The objection to claim 22 is withdrawn in view of the amendment to the claim received July 26, 2021.

The objection to claim 23 is withdrawn in view of the amendment to the claim received July 26, 2021.
Withdrawn Rejections
The rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment to the claim received July 26, 2021. 

The rejection of claims 1-3, 19-23, and 31 under 35 U.S.C. 102(a)(1) as being anticipated by Jakobsen et al. U.S. Patent Application Publication 2008/0292549 published November 27, 2008 is withdrawn upon further consideration.

The rejection of claims 1-3, 19-23, and 31 under 35 U.S.C. 102(a)(1) as being anticipated by Sahin et al. U.S. Patent Application Publication 2013/0273647 published October 17, 2013 is withdrawn upon further consideration.

The rejection of claims 1-3 and 31 under 35 U.S.C. 103 as being unpatentable over Shugay et al. WO 2015/163778 published October 29, 2015 is withdrawn upon further consideration.

The rejection of claims 1-3, 19-23, and 31 under 35 U.S.C. 103 as being unpatentable over Shugay et al. WO 2015/163778 published October 29, 2015 and Jakobsen et al. U.S. Patent Application Publication 2008/0292549 published November 27, 2008 is withdrawn upon further consideration.
Maintained Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 19-23, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring polynucleotides encoding TCR that binds to CLAVEEVSL (SEQ ID NO: 1) without significantly more. The claims recite an “isolated nucleic acid sequence comprising a promoter operably linked to a nucleic acid seqeucne encoding: (a) a polypeptide comprising a CDR3 of a TCR  chain polypeptide that specifically binds to the peptide CLAVEEVSL (SEQ ID NO: 1) and/or (b) a polypeptide comprising a CDR3 of a TCR  chain polypeptide that specifically binds to the peptide of CLAVEEVSL (SEQ ID NO: 1)”. This judicial exception is not integrated into a practical application because the present claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because promoters; vectors and plasmids including retroviral vectors, lentiviral vectors, AAV vectors, adenoviral vectors, vaccinia vectors, canary poxviral vectors, herpes vectors, minicircle vectors, DNA vectors, and RNA vectors; host cells including CD8 T cells, CD4 T cells, NK cells, NKT cells,  T cells, hematopoietic stem cells, progenitor cells, T cell lines, NK-92 cell lines, and/or human cells; and excipients, adjuvants, diluents, and carriers are all well-known, conventional, and routine in the prior art (see U.S. Patent Application 2013/0273647 – paragraphs 15, 43, 44, 51, 66, 153, 158, 201, 257, 311, 319, 320). The present specification teaches that T cells with TCRs specific for CLAVEEVSL (SEQ ID NO: 1) could be isolated from healthy individuals (i.e. naturally occurring in healthy subjects; see page 3, lines 21-30; Example 1; Tables 1 and 2; pages 72-75). Please also refer to van der Lee et al., 2019, Mutated nucleophosmin 1 as immunotherapy target in acute myeloid leukemia, The Journal of Clinical Investigation, 129(2): 774-785 (applicants work also showing that TCRs specific for SEQ ID NO: 1 are isolated from healthy individuals – see the abstract; Tables 1 and 2).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 101 as being a judicial exception for claims 1-3, 19-23, and 31 were considered but are not persuasive for the following reasons.
	Applicants contend that the addition of a promoter negates the rejection.
	Applicants’ arguments are not convincing since the claims are still considered judicial exceptions wherein the promoter does not amount to significantly more since promoters are well-understood, routine, and conventional in the art. Promoters are also naturally occurring judicial exceptions in and of themselves. Thus, the promoter and the polynucleotide encoding a TCR that binds to CLAVEEVSL (SEQ ID NO: 1) do not have markedly different characteristics (i.e. the promoter still works to initiate transcription after polymerase binding and the polynucleotide still encodes a TCR that binds to CLAVEEVSL (SEQ ID NO: 1)). See Myriad, 569 U.S. at 590-91, 106 USPQ2d at 1979 and University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). Furthermore, an inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." See Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) and Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968). Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is not enough - see Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658